

117 HR 800 IH: Preference for Local Veteran Contractors Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 800IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Cohen (for himself, Mr. Ryan, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to give preference to local contractors, and for other purposes. 
1.Short titleThis Act may be cited as the Preference for Local Veteran Contractors Act. 2.Preference for local contractors (a)Local contractors (1)In generalChapter 5 of title 38, United States Code, is amended by inserting after section 513 the following new section: 
 
513A.Preference for local contractors 
(a)In general 
(1)The Secretary shall give preference for awarding a covered contract to a local contractor. (2)In giving preference for awarding a covered contract to a local contractor under paragraph (1)— 
(A)if such local contractor is a small business concern, such preference shall be given in accordance with section 8127(h) of this title; and (B)if such local contractor is not a small business concern, the local contractor shall be treated as a contractor covered under section 8127(h)(7). 
(b)Notice requiredIf the Secretary awards a covered contract to a contractor that is not a local contractor, the Secretary shall publish a public notice explaining why a local contractor was not awarded the contract. (c)DefinitionsIn this section: 
(1)The term covered contract means a contract for— (A)the construction or maintenance of a facility of the Department; or 
(B)services provided to a particular facility or campus of the Department. (2)The term local contractor means a prime contractor that— 
(A)submits a bid or proposal for a covered contract; and (B)has its principal offices or location within a 60-mile radius of the facility of the Department covered by such contract.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 513 the following new item:   513A. Preference for local contractors.. (3)Conforming amendmentSection 8106(a) of title 38, United States Code, is amended by striking The Secretary and inserting In accordance with section 513A of this title, the Secretary. 
(b)Small business concernsSection 8127(h) of title 38, United States Code, is amended to read as follows:  (h)Priority for Contracting PreferencesPreferences for awarding contracts to small business concerns shall be applied in the following order of priority: 
(1)Contracts awarded pursuant to subsection (b), (c), or (d) to small business concerns owned and controlled by veterans with service-connected disabilities that, for purposes of such a contract, are local contractors under section 513A of this title. (2)Contracts awarded pursuant to subsection (b), (c), or (d) to small business concerns owned and controlled by veterans with service-connected disabilities that are not covered by paragraph (1). 
(3)Contracts awarded pursuant to subsection (b), (c), or (d) to small business concerns owned and controlled by veterans that— (A)are not covered by paragraphs (1) or (2); and 
(B)for purposes of such a contract, are local contractors under section 513A of this title. (4)Contracts awarded pursuant to subsection (b), (c), or (d) to small business concerns owned and controlled by veterans that are not covered by paragraphs (1), (2), or (3). 
(5)Contracts awarded pursuant to section 8(a) of the Small Business Act (15 U.S.C. 637(a)) or section 31 of such Act (15 U.S.C. 657a) to a contractor that, for purposes of such a contract, are local contractors under section 513A of this title. (6)Contracts awarded pursuant to any other small business contracting preference to a contractor that, for purposes of such a contract, are local contractors under section 513A of this title. 
(7)Contracts awarded pursuant to section 8(a) of the Small Business Act (15 U.S.C. 637(a)) or section 31 of such Act (15 U.S.C. 657a) to a contractor that is not covered by paragraph (5). (8)Contracts awarded pursuant to any other small business contracting preference to a contractor that is not covered by paragraph (6).. 
(c)Effective dateThe amendments made by this section shall take effect 180 days after the date of the enactment of this Act. 